
	
		I
		112th CONGRESS
		1st Session
		H. R. 3650
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To prohibit institutions of higher education and
		  nonprofit organizations that fail to report incidents of sexual abuse of a
		  minor from receiving Federal funds, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Zero Tolerance of Child Sexual Abuse Act of
			 2011.
		2.FindingsThe Congress finds as follows:
			(1)Children are vulnerable to sexual abuse
			 from infancy through early adulthood. Both boys and girls are most vulnerable
			 to abuse between the ages of 7 and 13.
			(2)According to the
			 Department of Justice national statistics, 1 out of 3 girls and 1 out of 5 boys
			 will become victims of sexual abuse by the time they reach their 18th
			 birthday.
			(3)The majority of
			 instances of child sexual abuse are committed by someone the child knows and
			 trusts. In 90 percent of child sexual abuse cases the perpetrators are trusted
			 family members or close friends.
			(4)Identifying
			 victims of child sex abuse is sometimes difficult because physical signs are
			 often not present. Perpetrators seldom use physical force because the child
			 usually trusts or depends upon the offender. The longer children have been
			 abused the less likely they are to exhibit behavioral changes by the time the
			 abuse is finally reported.
			(5)Most sexually
			 abused children do not tell anyone they were abused, even when directly asked
			 by parents or other authority figures. Sixty-seven percent of all victims of
			 sexual assault reported to law enforcement agencies were juveniles (under the
			 age of 18), of which 34 percent were under age 12.
			(6)Failing to protect
			 a child from child abuse could prove fatal. More than 5 children die every day
			 as a result of child abuse. According to the Third National Incidence Study,
			 girls are sexually abused 3 times more often than boys, whereas boys are more
			 likely to die or be seriously injured from their abuse. Child sexual abuse has
			 been reported up to 80,000 times a year; however, the number of unreported
			 instances is far greater.
			(7)A
			 child who is the victim of prolonged sexual abuse usually develops low
			 self-esteem, a feeling of worthlessness, and an abnormal or distorted view of
			 sex. About 80 percent of 21 year olds that were abused as children met criteria
			 for at least one psychological disorder. Thirty percent of abused and neglected
			 children will later abuse their own children, continuing the horrible cycle of
			 abuse.
			3.No
			 Federal funds for violation of zero tolerance requirements
			(a)Zero tolerance
			 for failure To report sexual abuse of a minor
				(1)In
			 generalNotwithstanding any
			 other provision of law, no Federal funds (except as provided in
			 paragraph (3)) shall be provided to a
			 covered entity for the duration of the period described in
			 paragraph (2) if the Attorney General
			 determines that the covered entity is in violation of any provision of this
			 section or any regulation promulgated in accordance with this section.
				(2)Duration of
			 penaltyThe period during
			 which a covered entity shall be ineligible to receive Federal funds for a
			 violation of this section or regulations promulgated in accordance with this
			 section shall be determined by the Attorney General based on the severity of
			 the violation by such entity, except that—
					(A)the duration of
			 the period for such a penalty shall be not less than 1 year and not more than 5
			 years; and
					(B)notwithstanding
			 subparagraph (A), the Attorney General
			 may reduce the duration of such a period, or terminate the application of such
			 a penalty to a covered entity, if the Attorney General determines that the
			 entity has in effect and is enforcing policies necessary to fully comply with
			 the provisions of this section and any regulations promulgated in accordance
			 with this section, and that there is good cause for such a reduction or
			 termination.
					(3)Student
			 financial aid exceptionNotwithstanding
			 paragraph (1), funds to provide Federal
			 student financial aid to students at an institution of higher education shall
			 not be reduced as a result of a violation by such an institution of this
			 section or regulations promulgated in accordance with this section.
				(4)Effective
			 dateThis subsection shall apply to covered entities for the
			 first fiscal year beginning after the date that is one year after the date on
			 which the Attorney General promulgates regulations in accordance with
			 subsection (b), and each succeeding fiscal
			 year.
				(b)Regulations
			 requiredNot later than 6 months after the date of enactment of
			 this Act, the Attorney General shall, in consultation with the Secretary of
			 Education and the Secretary of Health and Human Services (acting through the
			 Administration of Children and Families), promulgate regulations to ensure that
			 officers and employees of covered entities report any sexual abuse of minors
			 known or suspected by such officers or employees to law enforcement. Such
			 regulations shall—
				(1)include required
			 processes and procedures covered entities shall have in place to ensure the
			 timely and accurate reporting by officers and employees to law enforcement of
			 incidences of sexual abuse of a minor that occur at a location used or
			 controlled by a covered entity;
				(2)require each
			 covered entity to provide training to all officers and employees of the entity
			 relating to the reporting to law enforcement (and any other person required by
			 such regulations or the covered entity) of any suspected or known incidence of
			 sexual abuse of a minor;
				(3)provide for a
			 system by which a covered entity may be required to provide to a minor victim
			 of sexual abuse reimbursement for treatment required by such victim (including
			 medical treatment and counseling) if the covered entity failed to report an
			 incidence of sexual abuse of such victim in accordance with such
			 regulations;
				(4)provide for notice and an opportunity for a
			 hearing if the Attorney General has reason to believe that a covered entity is
			 in violation of such regulations; and
				(5)prohibit a covered
			 entity from discharging or in any manner discriminating against an officer or
			 employee because such officer or employee provided information or made a
			 complaint to a supervisor or to any law enforcement agency relating to an
			 allegation of sexual abuse of a minor, provided that the officer or employee
			 acted in good faith when providing such information or making such
			 complaint.
				(c)DefinitionsIn this section:
				(1)the term
			 covered entity means—
					(A)an institution of
			 higher education, as defined in section 102 of the Higher Education Act of 1965
			 (20 U.S.C. 1002); or
					(B)a non-profit
			 organization that directly or indirectly provides services to, or carries out
			 any activities that involve direct contact with, minors;
					(2)the term
			 minor means an individual who is less than 18 years of age;
				(3)the term
			 officer when used in relation to an institution of higher
			 education, includes academic and athletic officials such as the president, a
			 dean, or an athletic coach of the institution; and
				(4)the term
			 sexual abuse has the meaning given the term in section 111 of the
			 Child Abuse Prevention and Treatment Act (42 U.S.C. 5106g).
				4.Mandatory reporting by
			 State employeesSection
			 106(b)(2)(B)(i) of the Child Abuse Prevention and Treatment Act (42 U.S.C.
			 5106a(b)(2)(B)(i)) is amended by inserting before the semicolon the following:
			 , who shall include individuals employed in any position that involves
			 direct contact with children.
		
